DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2017 /030265 filed 4/24/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. JP 2016-170919 filed 9/1/2016, which papers have been placed of record in the file.  
Claims 1-13 are pending. 


Claim Objections

Claims 1-13 are objected to because of the following informalities:  
Claims 1-3 recite in part …trialcoxysilyl… and it appears Applicant may have intended to recite …trialkoxysilyl…
Claims 4-13 are subsumed by this objection because of their dependence. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites …is less than 5.0 mass% per one molecule with respect to the overall composition. It would not be clear to one skilled in the art how an amount of less than 5.0 mass% per molecule can also depend on the total weight of the composition. For instance, an amount of 5.0 mass% per molecule is a different amount than 5.0 mass% based on the total weight of the composition. 
Appropriate correction and/or clarification is required. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ushio et al. (US 2009/0105441) in view of Hamamoto et al. (US 2011/0269918). 
	Regarding claim 1: Ushio is directed to a curable organopolysiloxane composition comprising:
	(A) 100 parts of an organopolysiloxane having at least two alkenyl groups per molecule “organopolysiloxane (a2)” (see copolymer of methylvinylsiloxane and dimethylsiloxane Example 1 [0034])
	(B) An organopolysiloxane having at least one silicone atom bonded hydrogen atom and at least one trialkoxysilyl group per molecule as “organopolysiloxane (a1)” (see1-trimethoxysilylethyl-1,1,3 ,3-tetramethyldisiloxane of Example 1 [0034]).
	(C)/(D) A chain or cyclic organopolysiloxane having at least two silicon atom bonded hydrogen atoms per one molecule and includes at least three silicon atom bonded hydrogen atoms per one molecule as “component (B)” (abstract and [0024] Ushio). Specific examples include methylhydrogenpolysiloxane, and a copolymer of methylhydrogensiloxane and dimethylsiloxane are specifically mentioned, both of which are equivalent to (C) and (D). Further, Ushio specifically mentions a mixture of these compounds can be used in an amount of two or more ([0025] Ushio). Further, an amount of 0.5 – 50 parts per 100 parts by mass of component (A) ([0026] Ushio). Hence, a composition comprising 10 parts (C) and 10 (D) is well within the scope of both Ushio as well as the present invention, and is well within the skill level of one skilled in the art. Further, per KSR rationale (E), a prima facia case of obviousness is disclosed when one skilled in the art can choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143, rationale (E). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a curable organopolysiloxane composition comprising (C) and (D) simultaneously in the same composition in amounts within the scope of claim 1. 
	(E) a catalyst amount of catalyst for a hydrosilylation reaction ([0029]-[0030] Ushio).
(G) Practical Example 1 comprises 3-glycidoxypropyltrimethoxysilane ([0037]), which is defined by the present invention as an adhesion promoter.    
A catalytic amount of a catalyst for a condensation reaction (F) is not specifically mentioned. 
	Hamamoto is directed to a curable organopolysiloxane used for encapsulating an optical semiconductor element comprising both an addition catalyst and a condensation catalyst {0060] Hamamoto). One skilled in the art would have been motivated to have included a condensation catalyst in the composition of Ushio for improved reaction between the hydroxyl groups on the substrate and the organohydrogenpolysiloxane component (B) ([0037] and [0060] Hamamoto). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a condensation catalyst in the composition of Ushio. 
	Regarding claim 2: The trialkoxysilyl containing siloxane is represented by the formula 
    PNG
    media_image1.png
    134
    349
    media_image1.png
    Greyscale
wherein R2 is the same or different monovalent hydrocarbon group not having an aliphatic unsaturated bond, R3 is an alkyl bond, and R1 is and m is 1-50 ([0006] Ushio). 
	Regarding claim 3: Component (B) is a trialcoxysilyl containing siloxane represented by 
    PNG
    media_image2.png
    187
    438
    media_image2.png
    Greyscale
, wherein R2 are methyl, R1 is C2H4, and R3 is methyl ([0011] and the formulas on page 2). 
	Regarding claim 4: Reference Example 2 comprises 100 parts of a copolymer of methylvinylsiloxane and dimethylsiloxane with 4.2 parts of l-trimethoxysilylethyl-1 ,1,3,3-tetramethyldisiloxane, resulting in a molecule of the formula 
    PNG
    media_image3.png
    156
    505
    media_image3.png
    Greyscale
 (equivalent to Formula 3 of the present invention), which is per molecule with respect to the overall composition). 
Regarding claim 5: Practical Example 1 comprises 3-glycidoxypropyltrimethoxysilane ([0037]), which is defined by the present invention as an adhesion promoter (g3) an epoxy group containing silane represented by the formula 
    PNG
    media_image4.png
    43
    130
    media_image4.png
    Greyscale
wherein Ra is a monovalent epoxy group containing an organic group, Rb is an alkyl group having a carbon number of 1, and n is 3. 
Regarding claim 6: The composition can further comprise an inorganic filler ([0032] Ushio). 
Regarding claim 7: Ushio in view of Hamamoto does not mention the composition is room temperature curable. However, the composition produced in Ushio and Hamamoto is substantially identical to the composition produced in the instant invention. Particularly, both the present invention as well as the combination of Ushio and Hamamoto use a combination of a hydrosilylation catalyst and a catalyst for condensation reaction. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Ushio and Hamamoto suggests a curable organopolysiloxane composition that is room temperature curable. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claims 8-9: The working examples comprise a two liquid type curable organopolysiloxane. Specifically, practical example 2 comprises mixing the organopolysiloxanes composition with 10 ppm metal platinum catalyst and cured ([0040] Ushio). 
Regarding claim 10: A protectant or adhesive composition of electronic/electronic pars comprising the curable composition is disclosed. 
Regarding claim 11: Electric/electronic equipment obtained by encapsulating or sealing the curable organopolysiloxane composition are disclosed. 
Regarding claim 12: A cured product of the organopolysiloxane are disclosed.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ushio and Hamamoto as applied to claim 12 above, and further in view of Tsuchida et al. (US 2015/0240141). 
Regarding claim 13: The thickness is not mentioned by Ushio and Hamamoto. 
Tsuchida is directed to a silicone sealing material having improved substrate adhesion, wherein the thickness of the cured product is 0.1-300 µm ([0093] Tsuchida). One skilled in the art would have been motivated to have selected this thickness as the thickness of choice in Ushio and Hamamoto to provide a sealant having good substrate adhesion utilizing a thickness of polysiloxane composition that is commonly used in the art, as demonstrated by Tsuchida. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the thickness of Tsuchida as the thickness of choice in Ushio and Hamamoto. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764